Title: Enclosure: Capel & Osgood Hanbury to John Parke Custis, 20 June 1768
From: Capel & Osgood Hanbury
To: Custis, John Parke



Esteemd Friend,
London June 20th 1768

Inclos’d we send the Sales of thy 8 Hhds Tobacco ⅌ the Hanbury, Nt proceeds £114. ⟨Mutilated⟩, hope they will meet with thy approbation, of which it will give us pleasure to be inform’d. We have just had the satisfaction of receiving our friend Geo: Washingtons favor of 5th May The Insurance therein directed on 10 Hhds of thy Tobacco by Capt. Esten, shall be duly made, and no endeavours of ours shall be wanting in the disposal of the Tobacco when it arrives—On the other side is a sketch of thy Account as it stands in our Books, and as we are drawing out our friends Accots Currt and intend forwarding them very soon; thy regular Accot will then be sent. We are with great Esteem Thy assured Friends

C. & O. Hanbury

